DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

In view of applicant’s arguments/remarks (Pg. 9, Section I) filed on 04/21/2022, the rejection under 35 U.S.C. 112(b) is withdrawn herein.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a 3D data encoding/decoding method/device comprising performing a conversion between points in two different point cloud data as claimed. 
Claims 1, 16 identify the uniquely distinct features “performing a conversion process including a displacement on a second three-dimensional point out of a first three-dimensional point included in first point cloud data and the second three-dimensional point included in second point cloud data, the first point cloud data and the second point cloud data having a same time, and disposing, in a three-dimensional space, the first three-dimensional point and the second three-dimensional point after being subjected to the conversion process, to generate third point cloud data including the first three-dimensional point and the second three-dimensional point after being subjected to the conversion process; and encoding the third point cloud data to generate a bitstream, wherein the bitstream includes first information and second information, the first information indicating to which of the first point cloud data and the second point cloud each of three-dimensional points included in the third point cloud data belongs, the second information indicating details of the displacement.”. The same reasoning applies to claims 2-8 by virtue of their dependency from claim 1.
Claims 9, 17 identify the uniquely distinct features “decoding third point cloud data from a bitstream generated by encoding the third point cloud data generated by performing a conversion process including a displacement on a second three- dimensional point out of a first three-dimensional point included in first point cloud data and the second three-dimensional point included in second point cloud data, the first point cloud data and the second point cloud data having a same time, and disposing, in a three-dimensional space, the first three-dimensional point and the second three-dimensional point after being subjected to the conversion process, the third point cloud data including the first three-dimensional point and the second three-dimensional point after being subjected to the conversion process; obtaining first information and second information from the bitstream, the first information indicating to which of the first point cloud data and the second point cloud each of three-dimensional points included in the third point cloud data belongs, the second information indicating details of the displacement; and restoring the first point cloud data and the second point cloud data from the third point cloud data decoded, using the first information and the second information.”. The same reasoning applies to claims 10-15 by virtue of their dependency from claim 9.
The closest prior arts Tourapis (US 2019/0087978 A1) and Graziosi (US 2019/0318519 A1) disclose a coding method/apparatus for point cloud processing, fail to anticipate or render, singly or in combination, the above bolded limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mammou (US 2019/0087979 A1), disclose point cloud compression;
Finn (US 2014/0023996 A1), discloses 3D model objects;
Limberger (US 2017/0221238 A1), discloses 2.5D treemaps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485